DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except where lined out.

Drawings
The drawings were received on 09/30/2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed on Sep. 30, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument on page 8 that “claim 19 has been amended…and is allowable”, the Examiner respectfully disagrees. Claims 19-20 are rejected as indefinite under 35 U.S.C. §112(b) and as anticipated under 35 U.S.C. §102(a)(2), as discussed in detail below. Therefore, the rejections are maintained.

 Claim Objections
In Claims 1, 11, 17 and 19, the Examiner has noted the use of the clauses “in a case where” and “to be”. Examples of such claim language raise a question as to the limiting effect of the language in a claim. The claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Notably, limitations recited after the phrases will be considered optional to the functionality of the claimed system. It is suggested to positively and concretely define the functionality of the claimed invention.

Claim Interpretation
In Claim 19, Nonfunctional Descriptive Material:
For reference, claim 19 recites “A method for storing a bitstream of a video, comprising: generating the bitstream of the video from a current block of the video; and storing the bitstream in a non-transitory computer-readable recording medium, wherein the generating comprises: performing, according to a rule, a scaling process...” 
This claim is directed to mere data storage that results from an upstream process (scaling method) that has no definitive relationship with and is wholly separate from the storage medium (non-transitory computer-readable medium) being claimed.  
Significantly, the claimed storage medium is NOT implementing the scaling method in claim 19; no instructions/steps are being executed by a processor to perform the scaling method.  Instead, the claimed storage medium merely stores the data stream output from the scaling method.  In other words, claim 19 is directed to a mere computer-readable medium storing data content (a data stream presumably generated by a scaling method, which itself is conditional language and considered optional).  
Applicant has not used the standard CRM (computer readable media) claim formats of a) “a non-transitory computer-readable medium storing executable instructions that, when implemented by a processor, perform an encoding method [steps of encoding method]” or  a b) non-transitory computer readable medium storing instructions that, when executed by a computer, cause it to perform a specified method that was held to recite patent-eligible product under 35 USC 101 by In re Beauregard, 53 F.3d 1583 (Fed. Cir. 1995) and endorsed by the USPTO in 77 Fed. Reg. 74618 (Dec. 16, 2014), 2014 Interim Guidance on Patent Subject Matter Eligibility, Examples: Abstract Ideas at 1-3, 8-10.
Such standard CRM claim formats that recite execution/implementation of a method are also not subject to a nonfunctional descriptive material claim interpretation because such a claimed media does not merely store output data but instead, store functional, method steps that have a functional relationship with the media.  
Applicant has deviated substantially from such standard-format CRM claims by positively reciting only the storing of a data stream while the generation thereof by a “scaling method” is ancillary, occurs before the claimed storing by the medium, and does not require anything functional to occur in, or to, the medium, besides mere storing.  
Under MPEP 2111.05(III), claim 19’s storing a data stream on storage medium is merely machine-readable media.  Furthermore, the Examiner finds that there is no disclosed or claimed functional relationship between a) the stored data (data stream) and medium or b) the stored data (data stream) and the scaling method.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 19 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application such as, for example, a compact disc storing Abbey Road by the Beatles.  For the sake of compact prosecution, however, claim 19 has been rejected based on prior art that actually discloses a method of generating the stored data (data stream).
Further in regards to In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994) note that the presently claimed invention differs significantly from Lowry’s claims.  Lowry’s claim 1 recites “A memory for storing data for access by an application program being executed on a data processing system, comprising [data structures including ADO (attribute data objects)].
In Lowry, the Federal Circuit stated:
Nor are the data structures analogous to printed matter. Lowry's ADOs do not represent merely underlying data in a database. ADOs contain both information used by application programs and information regarding their physical interrelationships within a memory. Lowry's claims dictate how application programs manage information. Thus, Lowry's claims define functional characteristics of the memory.
Lowry’s ADOs (Attribute Data Objects) contain information regarding their physical interrelationships with the carrier (a memory) and Lowry’s claims dictate how the application programs manage information.  According to Lowry “ADOs have both hierarchical and non-hierarchical interrelationships” with rules that govern these relationships which are recited in the claims and which form functional relationships with the medium. 
But unlike Lowry, the claimed invention has no functional relationship between the product (computer readable medium) and the printed matter (the stored data stream) and no functional relationship could exist possibly between the product and a processor because no processor is recited in the claim.  Instead, a data stream is merely stored; the data stream itself is not defined within the claim and the computer readable medium solely acts as a carrier or substrate for storing the data stream.  
As further evidence that the medium is a mere carrier of information note that that the data stream being stored is an end product or output of the scaling method such that the only functional role played by the medium solely consists of storing information.  
In further contrast to Lowry, instant claim 19 merely stores a raw data stream having no claimed organization or relationship to the carrier (readable medium).  In other words, claim 19 merely recites storage of the information content (bitstream).  
In Lowry, the Federal Circuit goes on to point out that:
Indeed, Lowry does not seek to patent the Attributive data model in the abstract. Nor does he seek to patent the content of information resident in a database. Rather, Lowry's data structures impose a physical organization on the data.
In sharp contrast to Lowry, Applicant seeks to patent the storage of a data stream in the abstract.  In other words, the claims seek to patent the content of the information (data stream with scaled video content).  Moreover, this stored data stream does not impose any definitive physical organization on the data as there is no functional relationship between the data stream and the storage medium.
Furthermore, instant claim 19 is analogous to the memory stick storing tables of batting averages in which the computer readable medium is merely a support for the information (data stream) consistent with the example in MPEP 2111.05(III) which states:
However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer” MPEP 2111.05(III) Machine-readable media
In conclusion, claim 19 is directed to mere data content (data stream generated by the recited scaling method) stored as a data stream on a computer-readable storage medium.  Under MPEP 2111.05(III), such claims are merely machine-readable media.  Furthermore, the Examiner found and continues to find that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 19 is directed to a method of storing a bitstream. The limitations recite “wherein the generating comprises: performing, according to a rule, a scaling process…and storing the bitstream.” However, the claim language does not, in fact, disclose the steps required to generate the bitstream. It merely claims “performing a scaling process.” One of ordinary skill in the art would not know how the bitstream is generated, given only the conditional language step of scaling. Therefore, the claim is indefinite. Since claim 20 depends from claim 19, it is rejected for at least the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al., (U.S. Patent Application Publication No. 2022/0159294 A1), [hereinafter Yoo].
Regarding claims 19-20, Yoo discloses a method for storing a bitstream of a video ([0268] Multimedia data having a data structure according to the present disclosure may also be stored in computer-readable recording media.), comprising generating the bitstream of the video from a current block of the video (Fig. 2 illustrates a bitstream output); and storing the bitstream in a non-transitory computer-readable recording medium ([0268] Multimedia data having a data structure according to the present disclosure may also be stored in computer-readable recording media.), wherein the generating comprises: performing, according to a rule, a scaling process for transform coefficients of the current block for deriving scaled transform coefficients of the current block, wherein the rule specifies that in a case where a transformation process for the scaled transform coefficients is to be skipped for the current block, a bit depth shifting variable used in the scaling process is independent of a size of the current block, wherein a bit depth offset and the bit depth shifting variable are used, before a clip operation, to derive the scaled transform coefficients, and the bit depth offset is derived based on the bit depth shifting variable. The examiner notes that a “limitation is printed matter only if it claims the content of information.” See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). “[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight.”  Id. at 850, 117 USPQ2d at 1268. In this case, the limitation “storing the bitstream in a non-transitory computer-readable recording medium” has no patentable weight because the stored bitstream is merely content of information, i.e., printed matter. The matter is not functionally or structurally related to the associated physical substrate, i.e., the CRM. Since the bitstream is merely data stored on the physical substrate with no functional or structural relationship to it, it is given no patentable weight. 
Additionally, the limitation “wherein the generating comprises: performing, according to a rule, a scaling process for transform coefficients of the current block for deriving scaled transform coefficients of the current block, wherein the rule specifies that in a case where a transformation process for the scaled transform coefficients is to be skipped for the current block, a bit depth shifting variable used in the scaling process is independent of a size of the current block, wherein a bit depth offset and the bit depth shifting variable are used, before a clip operation, to derive the scaled transform coefficients, and the bit depth offset is derived based on the bit depth shifting variable” also has no patentable weight because it is conditional language that renders the limitation optional. For example, when it is not a case where the process is skipped.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not disclose “a bit depth shifting variable used in the scaling process is independent of a size of the current block, wherein a bit depth offset and the bit depth shifting variable are used, before a clip operation, to derive the scaled transform coefficients, and the bit depth offset is derived based on the bit depth shifting variable.” Although scaling transform coefficients based on transform skip and BDPCM were known in the art at the time of the claimed invention, Applicant's very specific and narrow claimed structure is considered patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487